DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-2, 4, 6, 8, 10-13, 16, 18, 20-23, 25-26, 29, 31-36, 38, 40, 42, 44-46, 48, 54, 59-61, 63, 66, 71-73, 79, 81-85 and 88-92 are pending in the present application.
Applicant’s election without traverse of Group I, drawn to a method of cell processing, a method of transfecting cells, and a processing of producing cells for therapy, comprising the steps recited in claims 1, 66 and 89, respectively, in the reply filed on 09/08/2021 is acknowledged.
Applicant further elected the following species:  (i) hematopoietic stem and progenitor cells; (ii) CRISPR gene editing system; and (iii) polycarbonate.
In light of the prior art applied below, the examiner rejoined and examined T-cells together with the elected hematopoietic stem and progenitor cells.
Accordingly, claims 73, 79, 81-85 and 88 were withdrawn from further consideration because they are directed to a non-elected invention.  
Therefore, claims 1-2, 4, 6, 8, 10-13, 16, 18, 20-23, 25-26, 29, 31-36, 38, 40, 42, 44-46, 48, 54, 59-61, 63, 66, 71-72 and 89-92 are examined on the merits herein with the above elected species.

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.

The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract is objected to because it contains the terms “said agent” and “said cell” on line 3 and line 6 of the abstract, respectively.

Claim Objections
Claim 38 is objected to because of the phrase “said pores have a any of a regular and an irregular cross-sectional shape” is grammatically poor with the extra term “a” in the above phrase.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 4 and 6 recite the limitation "said circulatory cells" in line 1 of the claims.  There is insufficient antecedent basis for this limitation in the claim.  This is prior to this limitation nor in claim 1 from which both claims 4 and 6 are dependent upon, there is no recitation of circulatory cells.  Accordingly, it is unclear which particular circulatory cells do Applicants refer to.  Clarification is requested because the metes and bounds of the claim are not clearly determined.
In claim 46, it is unclear what is encompassed by the limitation “wherein said selected cells are any of engineered to express a chimeric antigen receptor (CAR) and capable of being engineered to express a chimeric antigen receptor (CAR)”.  How are cells engineered to express a CAR and yet they are capable of engineered to express a CAR?  Clarification is requested because the metes and bounds of the claim are not clearly determined.  For the purpose compact prosecution, the examiner interprets the limitation to be - - any of engineered to express a chimeric antigen receptor (CAR) or capable of being engineered to express a chimeric antigen receptor (CAR) - -.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-2, 6, 16, 18, 21, 29, 31-33, 38, 40, 42, 48, 54 and 59-61 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Williams et al (Biotechnol. Bioeng. 65:341-346, 1999; Third Party submission dated 11/18/2019).
The instant claims are directed to a method of cell processing, comprising:  passing a plurality of cells through one or more pores of a membrane comprising a plurality of pores while exposing the cells to an agent so as to cause a change in the cells, thereby allowing said agent to enter at least one of the cells; wherein each of said pores extends from an input opening to an output opening and has a maximum cross-sectional dimension in a range of about 7 microns to about 9 microns.
Williams et al  already disclosed a “filtroporation” method in which cultured Chinese hamster ovary cells suspended in their growth medium were forced by gas pressure through the uniformly sized micropores (e.g., diameter ranging from 5 microns to 18 microns, preferably 8 microns in diameter) of filter membranes, causing transient damage to the plasma membrane, which increased the permeability/uptake of the cells to exogenous molecules such as fluorescent dextran molecules of 10,000 Da, 70,000 Da, 500,000 Da MW and luciferase reporter plasmid in viable cells (see at least Abstract; page 343, right column, second paragraph continues to second paragraph of left column on page 344; Figures 1-6).  Figure 1 depicts the filtroporation system comprising a reusable filter holder containing a polycarbonate microporous membrane (13 mm in 12 um thick) in a holding chamber in which a cell suspension together with a macromolecule to be introduced were placed in; the holding chamber was connected to a source of oxygen under pressure with a pressure regulator supplying constant pressures of 0 to 175 kPa, and when a valve was opened the gas lowed through a sterilizing filter and forced the cell suspension through the micropore-filter membrane  and into a collecting tube (page 342, right column, second full paragraph).   Please note that for a round/circular filter membrane containing pores, the thickness of the filter membrane is the length of the circular pores in the filter membrane.  In an exemplary transfection experiment, CHO cells (spherical cells with 12.9 um in diameter) at a concentration of 106 cells/ml with 20 ug/ml luciferase reporter plasmid DNA (derived from pGL3 Promega plasmid) in a growth medium (Ham’s F12 supplemented with 10% fetal bovine serum and 50 U/mL gentamicin) were treated at a pressure of 34.5 kPa (page 342, right column, first paragraph; page 343, left column, third paragraph; page 343, right column, middle of second paragraph; Figure 6).  Williams et al stated “Increasing the micropore size to 8 um increased the percentage of cells that were undamaged or able to contain or repair any membrane damage to over 70%.  The percentage of the entire cell population that was fluorescent was about 60%.  This in turn represents about 85% of the viable cells, so only about 15% of the viable cells had passed through the 8-um micropores without receiving a significant amount of plasma membrane permeabilization” (page 34, right column, bottom of second paragraph; and Figure 2).  Williams et al also taught that the macromolecular uptake was increased if the driving pressure was increased at constant micropore size, or if the micropore size was decreased at constant driving pressure.  Williams et al concluded “Thus, filtroporation promises to be a simple, 
Accordingly, the teachings of Williams et al meet every limitation of the instant claims.  Therefore, the reference anticipates the instant claims.  

Claims 1-2, 4, 6, 8, 10-13, 16, 18, 21-23, 25-26, 29, 31-36, 38, 40, 42, 44-46, 48, 54, 59-61, 66, 71-72 and 89-90 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Gilbert et al (US 2019/0382796 with an effective filing date of 09/04/2015).
Gilbert et al already disclosed at least a method for delivering a compound into a cell by passing a cell suspension in contact with the compound through a surface (e.g., a filter or a microsieve that is contained within a syringe or a plastic filter holder; a multi-well TRANSWELL filter system) containing pores, wherein the pores deform the cell thereby causing a perturbation of the cell such that the compound enters the cell (see at least the Abstract and Brief Summary of the Invention; paragraphs [0112], [0125]).  Gilbert et al also taught that the surface comprises a material such as polycarbonate, polymer, silicon, glass, metal, ceramic or others; the entry to the pore is wider than the pore, narrower than the pore, or the same width as the pore; the surface is manufactured using anyone of etching, track-etching, lithography, laser ablation, stamping, micro-punching and others; the pore size is a function of the cell diameter, about 20% to about 99% of the cell diameter, preferably the pore size is about 0.4 um, about 4 um, about 5 um, about 8 um, about 10 um, about 12 um, or about 14 um, and the pores are either heterogeneous in size or homogeneous in size (paragraphs [0005]-[0006]).  Additionally, Gilbert et al disclosed that the pores have identical entrance and exit angles, or different entrance and about 1.0x105 to about 1.0x1030 total pores with the pore cross-sectional area is at least about 1 um2, 4 um2, 9 um2, 16 um2, 25 um2, 50 um2 or 100 um2 (containing an active surface area in a range of about 7 mm2 to about 80 mm2), about 10 to about 1.0x1015 pores per mm2 surface area (containing a range of 1x105 to about 2x106 pores/cm2); surfaces with pores are stacked on top of each other; the surface thickness is uniform or variable, and the surface is about 0.01 um to about 5 m thick (containing a range of about 7 microns to about 10 microns thick), preferably about 10 um thick (paragraph [0007]).  Please note that for a round/circular filter containing pores, the thickness of the filter is the length of the circular pores in the filter.  Gilbert et al further taught that the surface is coated with a material such as Teflon, surfactant, anticoagulant, adhesion molecules, antibodies, lipids, and carbohydrates; and the surface is hydrophilic or hydrophobic or is charged (paragraph [0008]).  Gilbert et al also disclosed that a cell suspension comprises mammalian cells such as peripheral blood mononuclear cells, an immune cell, a stem cell (e.g., IPSCs, ESCs, hematopoietic stem cells, liver stem cells), a T cell, a fibroblast, a skin cell, a neuron and others (paragraphs [0009] and [0085]) at a cell concentration ranging from about 10 to about 1010 cells/ml or about 10 to about 108 cells/ml (containing a cell concentration in a range of about 10,000 to about 200,000 cells per microliter) (paragraph [0106]); and the compound comprises a nucleic acid encoding DNA, recombinant DNA, cDNA, genomic DNA, RNA, mRNA, siRNA, miRNA, a plasmid, or for genome editing applications to correct a genetic disease a Cas9 protein and a guide RNA or donor DNA, a nucleic acid encoding for a Cas9 protein and a guide RNA or donor DNA (paragraphs [0010], [0090] and [0114]).  Gilbert et al taught that cells in an aqueous solution (e.g., cell culture medium such as DMEM, OptiMEM, RPMI; PBS, salts, sugars, growth factors) at a viscosity ranging from about 8.9x10-4 Pa.s to about 4.0x10-3 Pa.s are passed through the pores by positive pressure or negative pressure, by constant pressure or variable pressure, pressure is applied using a syringe or a pump or a vacuum; under a pressure ranging from about 0.05 psi to about 500 psi, preferably about 2 psi, about 2.5 psi, about 3 psi, about 5 psi, about 10 psi, or about 20 psi; and the cells pass through the pores at a speed ranging from about 0.1 mm/s to about 20 m/s or between less than about 1 cell/second per pore to more than about 1020 cells/second per pore (containing a rate greater than about 4 billion cells per minute) (paragraphs [0011]-[0012] and [0110]), with the flow rate through the surface is between about 0.001 mL/cm2/sec to about 100 L/cm2/sec (containing a rate in a range from about 10 to about 20 mL per minute) (paragraph [0072]).  Gilbert et al further taught that the cellular deformation can be caused by pressure induced by mechanical strain and/or shear forces, and the perturbation of the cell can be a transient perturbation within the cell membrane that allows material from outside the cell to move into the cell (paragraph [0101]); and the cell viability after passing through a pore of the surface is about 10 to about 100% (e.g., 60%, 70%, 80%, 90%) (paragraph [0104]).  In examples 2 and 6, Gilbert et al taught separating T cells from freshly isolated human peripheral blood mononuclear cells and separating human RBCs from whole blood, respectively, prior subjecting the separated cells in the presence of dextran particles through a micropore-containing filter; while in example 1 Gilbert et al delivery efficiency of 86% of dextran particles to HeLa cells through 8 um-sized filtered pores at 5 psi (Table 2).  
Accordingly, the teachings of Gilbert et al meet every limitation of the instant claims.  Therefore, the reference anticipates the instant claims.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Gilbert et al (US 2019/0382796 with an effective filing date of 09/04/2015) in view of diZerega (US 5,015,629). 
Gilbert et al already disclosed at least a method for delivering a compound into a cell by passing a cell suspension in contact with the compound through a surface (e.g., a filter or a microsieve that is contained within a syringe or a plastic filter holder; a multi-well TRANSWELL filter system) containing pores, wherein the pores deform the cell thereby causing a perturbation of the cell such that the compound enters the cell (see at least the Abstract and Brief Summary of the Invention; paragraphs [0112], [0125]).  Gilbert et al also taught that the surface comprises a material such as polycarbonate, polymer, silicon, glass, metal, ceramic or others; the entry to the pore is wider than the pore, narrower than the pore, or the same width as the pore; the surface is manufactured using anyone of etching, track-etching, lithography, laser ablation, stamping, micro-punching about 8 um, about 10 um, about 12 um, or about 14 um, and the pores are either heterogeneous in size or homogeneous in size (paragraphs [0005]-[0006]).  Additionally, Gilbert et al disclosed that the pores have identical entrance and exit angles, or different entrance and exit angles; the pore cross-sectional shape is one of circular, round, square, star, triangle, polygonal, pentagonal, hexagonal, heptagonal, and octagonal; the pores comprise about 10-80% of the total surface area, about 1.0x105 to about 1.0x1030 total pores with the pore cross-sectional area is at least about 1 um2, 4 um2, 9 um2, 16 um2, 25 um2, 50 um2 or 100 um2 (containing an active surface area in a range of about 7 mm2 to about 80 mm2), about 10 to about 1.0x1015 pores per mm2 surface area (containing a range of 1x105 to about 2x106 pores/cm2); surfaces with pores are stacked on top of each other; the surface thickness is uniform or variable, and the surface is about 0.01 um to about 5 m thick (containing a range of about 7 microns to about 10 microns thick), preferably about 10 um thick (paragraph [0007]).  Please note that for a round/circular filter containing pores, the thickness of the filter is the length of the circular pores in the filter.  Gilbert et al further taught that the surface is coated with a material such as Teflon, surfactant, anticoagulant, adhesion molecules, antibodies, lipids, and carbohydrates; and the surface is hydrophilic or hydrophobic or is charged (paragraph [0008]).  Gilbert et al also disclosed that a cell suspension comprises mammalian cells such as peripheral blood mononuclear cells, an immune cell, a stem cell (e.g., IPSCs, ESCs, hematopoietic stem cells, liver stem cells), a T cell, a fibroblast, a skin cell, a neuron and others (paragraphs [0009] and [0085]) at a cell concentration ranging from about 10 to about 10 cells/ml or about 10 to about 108 cells/ml (containing a cell concentration in a range of about 10,000 to about 200,000 cells per microliter) (paragraph [0106]); and the compound comprises a nucleic acid encoding DNA, recombinant DNA, cDNA, genomic DNA, RNA, mRNA, siRNA, miRNA, a plasmid, or for genome editing applications to correct a genetic disease a Cas9 protein and a guide RNA or donor DNA, a nucleic acid encoding for a Cas9 protein and a guide RNA or donor DNA (paragraphs [0010], [0090] and [0114]).  Gilbert et al taught that cells in an aqueous solution (e.g., cell culture medium such as DMEM, OptiMEM, RPMI; PBS, salts, sugars, growth factors) at a viscosity ranging from about 8.9x10-4 Pa.s to about 4.0x10-3 Pa.s are passed through the pores by positive pressure or negative pressure, by constant pressure or variable pressure, pressure is applied using a syringe or a pump or a vacuum; under a pressure ranging from about 0.05 psi to about 500 psi, preferably about 2 psi, about 2.5 psi, about 3 psi, about 5 psi, about 10 psi, or about 20 psi; and the cells pass through the pores at a speed ranging from about 0.1 mm/s to about 20 m/s or between less than about 1 cell/second per pore to more than about 1020 cells/second per pore (containing a rate greater than about 4 billion cells per minute) (paragraphs [0011]-[0012] and [0110]), with the flow rate through the surface is between about 0.001 mL/cm2/sec to about 100 L/cm2/sec (containing a rate in a range from about 10 to about 20 mL per minute) (paragraph [0072]).  Gilbert et al further taught that the cellular deformation can be caused by pressure induced by mechanical strain and/or shear forces, and the perturbation of the cell can be a transient perturbation within the cell membrane that allows material from outside the cell to move into the cell (paragraph [0101]); and the cell viability after passing through a pore of the surface is about 10 to about 100% (e.g., 60%, 70%, 80%, 90%) 
Gilbert et al did not teach explicitly that pores of the membrane are at least partially coated with polyvinylpyrrolidone (PVP).
Before the effective filing date of the present application (09/28/2016), diZerega already taught using polyvinylpyrrolidone-coated polycarbonate membranes with 8 um pores (the pores are also at least partially coated with polyvinylpyrrolidone) in a chemotaxis assay to determine the effect of angiotensin II on the migration of endothelial cells (col. 4, line 65 continues to line 49 on col. 5).
Accordingly, it would have been obvious before the effective filing date of the present application for an ordinary skilled artisan to modify the teachings of Gilbert et al by also utilizing polyvinylpyrrolidone-coated polycarbonate membranes with 8 um pores  in their method for delivering a compound into a cell by passing a cell suspension in contact with the compound through a filter surface containing pores, in light of the teachings of diZerega as presented above.
An ordinary skilled artisan would have been motivated to carry out the above modification because diZerega already taught successfully using polyvinylpyrrolidone-coated polycarbonate membranes with 8 um pores (the pores are also at least 
	An ordinary skilled artisan would have a reasonable expectation of success in light of the teachings of Gilbert et al and diZerega; coupled with a high level of skill for an ordinary skilled artisan in the relevant art.  
Therefore, the claimed invention as a whole was prima facie obvious in the absence of evidence to the contrary.

Claims 1, 4 (HSPCs embodiment), 44, 45 (HSPCs embodiment), 89 and 91-92 are rejected under 35 U.S.C. 103 as being unpatentable over Gilbert et al (US 2019/0382796 with an effective filing date of 09/04/2015) in view of Porteus et al (WO 2016/164356). 
Gilbert et al already disclosed at least a method for delivering a compound into a cell by passing a cell suspension in contact with the compound through a surface (e.g., a filter or a microsieve that is contained within a syringe or a plastic filter holder; a multi-well TRANSWELL filter system) containing pores, wherein the pores deform the cell thereby causing a perturbation of the cell such that the compound enters the cell (see at least the Abstract and Brief Summary of the Invention; paragraphs [0112], [0125]).  Gilbert et al also taught that the surface comprises a material such as polycarbonate, polymer, silicon, glass, metal, ceramic or others; the entry to the pore is wider than the pore, narrower than the pore, or the same width as the pore; the surface is manufactured using anyone of etching, track-etching, lithography, laser ablation, stamping, micro-punching and others; the pore size is a function of the cell diameter, about 20% to about 99% of the cell diameter, preferably the pore size is about 0.4 um, about 4 um, about 5 um, about 8 um, 5 to about 1.0x1030 total pores with the pore cross-sectional area is at least about 1 um2, 4 um2, 9 um2, 16 um2, 25 um2, 50 um2 or 100 um2 (containing an active surface area in a range of about 7 mm2 to about 80 mm2), about 10 to about 1.0x1015 pores per mm2 surface area (containing a range of 1x105 to about 2x106 pores/cm2); surfaces with pores are stacked on top of each other; the surface thickness is uniform or variable, and the surface is about 0.01 um to about 5 m thick (containing a range of about 7 microns to about 10 microns thick), preferably about 10 um thick (paragraph [0007]).  Please note that for a round/circular filter containing pores, the thickness of the filter is the length of the circular pores in the filter.  Gilbert et al further taught that the surface is coated with a material such as Teflon, surfactant, anticoagulant, adhesion molecules, antibodies, lipids, and carbohydrates; and the surface is hydrophilic or hydrophobic or is charged (paragraph [0008]).  Gilbert et al also disclosed that a cell suspension comprises mammalian cells such as peripheral blood mononuclear cells, an immune cell, a stem cell (e.g., IPSCs, ESCs, hematopoietic stem cells, liver stem cells), a T cell, a fibroblast, a skin cell, a neuron and others (paragraphs [0009] and [0085]) at a cell concentration ranging from about 10 to about 1010 cells/ml or about 10 to about 108 cells/ml (containing a cell concentration in a range of about 10,000 to about 200,000 cells per microliter) (paragraph [0106]); and the for genome editing applications to correct a genetic disease a Cas9 protein and a guide RNA or donor DNA, a nucleic acid encoding for a Cas9 protein and a guide RNA or donor DNA (paragraphs [0010], [0090] and [0114]).  Gilbert et al taught that cells in an aqueous solution (e.g., cell culture medium such as DMEM, OptiMEM, RPMI; PBS, salts, sugars, growth factors) at a viscosity ranging from about 8.9x10-4 Pa.s to about 4.0x10-3 Pa.s are passed through the pores by positive pressure or negative pressure, by constant pressure or variable pressure, pressure is applied using a syringe or a pump or a vacuum; under a pressure ranging from about 0.05 psi to about 500 psi, preferably about 2 psi, about 2.5 psi, about 3 psi, about 5 psi, about 10 psi, or about 20 psi; and the cells pass through the pores at a speed ranging from about 0.1 mm/s to about 20 m/s or between less than about 1 cell/second per pore to more than about 1020 cells/second per pore (containing a rate greater than about 4 billion cells per minute) (paragraphs [0011]-[0012] and [0110]), with the flow rate through the surface is between about 0.001 mL/cm2/sec to about 100 L/cm2/sec (containing a rate in a range from about 10 to about 20 mL per minute) (paragraph [0072]).  Gilbert et al further taught that the cellular deformation can be caused by pressure induced by mechanical strain and/or shear forces, and the perturbation of the cell can be a transient perturbation within the cell membrane that allows material from outside the cell to move into the cell (paragraph [0101]); and the cell viability after passing through a pore of the surface is about 10 to about 100% (e.g., 60%, 70%, 80%, 90%) (paragraph [0104]).  In examples 2 and 6, Gilbert et al taught separating T cells from freshly isolated human peripheral blood mononuclear cells and separating human RBCs 
Gilbert et al did not teach explicitly using hematopoietic stem and progenitor cells (HSPCs) for intracellular delivery of a CRISPR gene-editing complex, even though they disclosed that a cell suspension comprising hematopoietic stem cells.
Before the effective filing date of the present application (09/28/2016), Porteus et al already taught methods for inducing CRISPR/Cas based gene regulation (e.g., genome editing or gene expression) of a target gene in a cell, including hematopoietic stem and progenitor cells (HSPCs), for use in ex vivo gene therapy (Abstract; Brief Summary of the Invention; particularly paragraphs [0039], [0064], [0069], [0146], [0150], [0152], [0157]-[0158], [0175]-[0178]; and Example 1; FIGS. 2C-D, 17 and 19-20).
Accordingly, it would have been obvious before the effective filing date of the present application for an ordinary skilled artisan to modify the teachings of Gilbert et al by also selecting hematopoietic stem and progenitor cells (HSPCs) for CRISPR-Cas based genome editing of a target gene for ex vivo gene therapy, in light of the teachings of Porteus et al as presented above.
An ordinary skilled artisan would have been motivated to carry out the above modification because Porteus et al already taught successfully methods for inducing CRISPR/Cas based genome editing of a target gene in hematopoietic stem and progenitor cells (HSPCs) for use in ex vivo gene therapy.  Moreover, the primary Gilbert 
	An ordinary skilled artisan would have a reasonable expectation of success in light of the teachings of Gilbert et al and Porteus et al; coupled with a high level of skill for an ordinary skilled artisan in the relevant art. 
	The modified methods resulting from the combined teachings of Gilbert et al and Porteus et al as set forth above are indistinguishable from those of the presently claimed invention. 
Therefore, the claimed invention as a whole was prima facie obvious in the absence of evidence to the contrary.

Claims 1, 12 and 63 are rejected under 35 U.S.C. 103 as being unpatentable over Gilbert et al (US 2019/0382796 with an effective filing date of 09/04/2015) in view of Williams et al (Biotechnol. Bioeng. 65:341-346, 1999). 
Gilbert et al already disclosed at least a method for delivering a compound into a cell by passing a cell suspension in contact with the compound through a surface (e.g., a filter or a microsieve that is contained within a syringe or a plastic filter holder; a multi-well TRANSWELL filter system) containing pores, wherein the pores deform the cell thereby causing a perturbation of the cell such that the compound enters the cell (see at least the Abstract and Brief Summary of the Invention; paragraphs [0112], [0125]).  Gilbert et al also taught that the surface comprises a material such as polycarbonate, polymer, silicon, glass, metal, ceramic or others; the entry to the pore is wider than the pore, narrower than the pore, or the same width as the pore; the surface is manufactured using about 8 um, about 10 um, about 12 um, or about 14 um, and the pores are either heterogeneous in size or homogeneous in size (paragraphs [0005]-[0006]).  Additionally, Gilbert et al disclosed that the pores have identical entrance and exit angles, or different entrance and exit angles; the pore cross-sectional shape is one of circular, round, square, star, triangle, polygonal, pentagonal, hexagonal, heptagonal, and octagonal; the pores comprise about 10-80% of the total surface area, about 1.0x105 to about 1.0x1030 total pores with the pore cross-sectional area is at least about 1 um2, 4 um2, 9 um2, 16 um2, 25 um2, 50 um2 or 100 um2 (containing an active surface area in a range of about 7 mm2 to about 80 mm2), about 10 to about 1.0x1015 pores per mm2 surface area (containing a range of 1x105 to about 2x106 pores/cm2); surfaces with pores are stacked on top of each other; the surface thickness is uniform or variable, and the surface is about 0.01 um to about 5 m thick (containing a range of about 7 microns to about 10 microns thick), preferably about 10 um thick (paragraph [0007]).  Please note that for a round/circular filter containing pores, the thickness of the filter is the length of the circular pores in the filter.  Gilbert et al further taught that the surface is coated with a material such as Teflon, surfactant, anticoagulant, adhesion molecules, antibodies, lipids, and carbohydrates; and the surface is hydrophilic or hydrophobic or is charged (paragraph [0008]).  Gilbert et al also disclosed that a cell suspension comprises mammalian cells such as peripheral blood mononuclear cells, an immune cell, a stem cell (e.g., IPSCs, ESCs, hematopoietic stem cells, liver stem cells), a T cell, a fibroblast, a skin cell, a a cell concentration ranging from about 10 to about 1010 cells/ml or about 10 to about 108 cells/ml (containing a cell concentration in a range of about 10,000 to about 200,000 cells per microliter) (paragraph [0106]); and the compound comprises a nucleic acid encoding DNA, recombinant DNA, cDNA, genomic DNA, RNA, mRNA, siRNA, miRNA, a plasmid, or for genome editing applications to correct a genetic disease a Cas9 protein and a guide RNA or donor DNA, a nucleic acid encoding for a Cas9 protein and a guide RNA or donor DNA (paragraphs [0010], [0090] and [0114]).  Gilbert et al taught that cells in an aqueous solution (e.g., cell culture medium such as DMEM, OptiMEM, RPMI; PBS, salts, sugars, growth factors) at a viscosity ranging from about 8.9x10-4 Pa.s to about 4.0x10-3 Pa.s are passed through the pores by positive pressure or negative pressure, by constant pressure or variable pressure, pressure is applied using a syringe or a pump or a vacuum; under a pressure ranging from about 0.05 psi to about 500 psi, preferably about 2 psi, about 2.5 psi, about 3 psi, about 5 psi, about 10 psi, or about 20 psi; and the cells pass through the pores at a speed ranging from about 0.1 mm/s to about 20 m/s or between less than about 1 cell/second per pore to more than about 1020 cells/second per pore (containing a rate greater than about 4 billion cells per minute) (paragraphs [0011]-[0012] and [0110]), with the flow rate through the surface is between about 0.001 mL/cm2/sec to about 100 L/cm2/sec (containing a rate in a range from about 10 to about 20 mL per minute) (paragraph [0072]).  Gilbert et al stated clearly “In some embodiments, the surface allows for high throughput cell processing, on the order of billions of cells per second or minute” (last sentence of paragraph [0110]).  Gilbert et al further taught that the cellular deformation can be caused 
Gilbert et al did not teach explicitly a device/module containing a surface with pores has an input chamber, and that introduced liquid carrier containing cells and the agent into the pores via an input chamber having a volume less than about 20% of a volume of the liquid carrier introduced into the pores via said input chamber.
Before the effective filing date of the present application (09/28/2016), Williams et al already a filtroporation system comprising a cell suspension in a holding/input chamber that was driven through a micropore filter membrane (e.g., a polycarbonate microporous membrane with a micropore size of 8 um in diameter) in a filter holder by sterile-filtered gas from a pressure regulated source for transfection and macromolecular loading of cells in suspension (see at least the Abstract; page 342, right column, second paragraph; and Figure 1).
It would have been obvious before the effective filing date of the present application for an ordinary skilled artisan to modify the teachings of Gilbert et al by also a cell suspension in a holding/input chamber that was driven through a micropore filter membrane in a filter holder by sterile-filtered gas from a pressure regulated source for transfection and macromolecular loading of cells in suspension; and since Gilbert et al already taught that the surface allows for high throughput cell processing, on the order of billions of cells per second or minute along with a cell concentration ranging from about 10 to about 1010 cells/ml or about 10 to about 108 cells/ml, it would also have been obvious for an ordinary skilled artisan that the input/holding chamber for a cell suspension has a volume less than about 20% of a volume of liquid carrier containing cells to be driven/passed through pores in a surface allowing high throughput cell processing, particularly on the order of billions of cells per second.  
	An ordinary skilled artisan would have a reasonable expectation of success in light of the teachings of Gilbert et al and Williams et al; coupled with a high level of skill for an ordinary skilled artisan in the relevant art.  
Therefore, the claimed invention as a whole was prima facie obvious in the absence of evidence to the contrary.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Sharei et al (US 11,125,739) already taught introducing gene-editing components into a cell (e.g., a hematopoietic stem cell) by mechanical cell disruption of cell membrane . 

Conclusion
	No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Quang Nguyen, Ph.D., whose telephone number is (571) 272-0776.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s SPE, Christopher M. Babic, may be reached at (571) 272-8507.
	To aid in correlating any papers for this application, all further correspondence regarding this application should be directed to Group Art Unit 1633; Central Fax No. (571) 273-8300. 
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to (571) 272-0547.
	Patent applicants with problems or questions regarding electronic images that can be viewed in the Patent Application Information Retrieval system (PAIR) can now contact the USPTO’s Patent Electronic Business Center (Patent EBC) for assistance.  Representatives are available to answer your questions daily from 6 am to midnight (EST). The toll free number is (866) 217-9197. When calling please have your application serial or patent number, the type of document you are having an image problem with, the number of pages and the specific nature of the problem.  The Patent Electronic Business Center will notify applicants of the resolution of the problem within 5-7 business days. Applicants can also check PAIR to confirm that the problem has been corrected.  The USPTO’s Patent Electronic Business Center is a complete service center supporting all patent business on the Internet. The USPTO’s PAIR system provides Internet-based access to patent application status and history information. It also enables applicants to view the scanned images of their own application file folder(s) as well as general patent information available to the public.